Citation Nr: 1117855	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected residuals, status post gall bladder resection surgery, to include scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from March 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for residuals, status post gall bladder resection surgery, to include scarring, and assigned an initial noncompensable disability rating, effective from March 18, 2007.

In October 2010, the Veteran testified at a travel Board hearing held before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's residuals of gall bladder resection surgery include difficulty controlling bowel movements, intermittent diarrhea, and abdominal pain.

2.  Abdominal scars related to the Veteran's in-service laparoscopic cholecystectomy do not exceed 6 inches in size, are not unstable, painful, or deep, and do not cause limitation of motion or function in the area of the Veteran's abdomen.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating for service-connected residuals, status post gall bladder resection surgery, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.104, Diagnostic Code 7318 (2010).

2.  The criteria for a separate compensable disability rating for residual scarring associated with gall bladder resection surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the claim on appeal, as this arises from a grant of service connection, the notice that was provided pursuant to the VA Benefits Delivery at Discharge (BDD) Program, of which the Veteran signed acknowledgment and understanding of in March 2007, before service connection was granted, was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

To the extent that the claim on appeal includes a component of increased (staged) ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in an October 2008 letter.  Thereafter, the RO readjudicated the claim in Statements of the Case issued in March and June 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records  and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records.  A VA examination was conducted in 2007.  The file also contains statements and contentions made by the Veteran and her representative, which do not in any way include assertions to the effect that any additional evidence pertinent to the claim exists, or that the examination furnished by VA was in any way inadequate.  In addition, the Veteran provided testimony at a travel Board hearing held in October 2010, a transcript of which is on file.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Increased Disability Rating

In March 2007, the Veteran filed a service connection claim for residuals of gall bladder resection surgery.  By rating action of July 2007, service connection was granted for residuals of gall bladder resection surgery, for which an initial non-compensable disability rating was assigned, effective from March 18, 2007.  The March 2007 rating action reflects that the RO recognized abdominal scarring as a component of the non-compensable residuals of the gall bladder surgery.  

Service treatment records reflect that the Veteran underwent laparoscopic cholecystectomy in March 2006.

A VA examination was conducted in April 2007.  At that time, the Veteran reported that since gall bladder surgery in 2006, she had experienced symptoms of diarrhea and occasional abdominal pain, occurring as often as twice a day.  She reported that the condition did not affect her body weight, general body health, or ability to perform daily functions during flare-ups.  She indicated that she was not receiving any treatment for this condition.  Functional impairment, described as scarring, was noted.  The Board notes that the Veteran also complained of diarrhea and stomach pain, associated with stomach ulcers.

Examination of the abdomen revealed no kidney or urinary tract fistula.  Examination of the skin revealed an abdominal scar , described as level and measuring 1.5 cm x .1 cm., with hypopigmentation of less than 6 square inches.  There was no: tenderness; disfigurement; ulceration; adherence; instability; tissue loss; inflammation; edema; keloid formation; hyperpigmentation; or abnormal texture.  A diagnosis of status post laparoscopy cholecystectomy with residual scarring, was made.  The examiner added that the gall bladder condition did not cause malnutrition or significant anemia.  

During her October 2010 hearing, the Veteran provided testimony that following  gall bladder surgery, she experienced abdominal pain and problems controlling bowel movements.  She further clarified that she did not have these symptoms prior to the surgery and began having them very shortly after the surgery was performed.  She also stated that she did not receive treatment for these residuals, but took Ibuprofen, as needed.  She indicated that her symptoms were essentially unchanged since the examination of in 2007.  She mentioned that she was not working, and explained that this was not due to any residuals of gall bladder surgery, further indicating that she was a full-time student.  

The Veteran is seeking entitlement to an initial compensable disability rating for 
service-connected residuals status post gall bladder resection surgery, with scarring.  She maintains that she developed gall stones from the lack of nutritious food provided in service and asserts that she has permanent scars (four small, but noticeable) as a result of the surgery.  The applicable appeal period in this case extends from March 18, 2007, representing the day following the Veteran's discharge from service.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in this case, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the entirety of the appeal period, a non-compensable evaluation has been assigned under 38 C.F.R. § 4.114, Diagnostic Code 7318, used for the evaluation of symptoms relating to removal of the gall bladder.  Under this code, a non-compensable disability rating is warranted when the disability is nonsymptomatic.  A higher 10 percent disability rating is warranted when there are mild symptoms, and an even higher 30 percent disability rating, which as mentioned is the highest possible rating under this code, is warranted for severe symptoms.

The Veteran has presented lay statements and testimony to the effect that her residuals of gall bladder surgery consist of abdominal pain and difficulty controlling bowel movements.  A layperson is generally competent to provide testimony concerning factual matters of which he or she has first hand knowledge (i.e., experiencing or observing pain in the feet and shortness of breath).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Essentially, the Veteran is competent to provide the aforementioned information regarding her symptoms and such information is credible.  

The only post-service clinical evidence that addresses the Veteran's residuals of gall bladder surgery is found in the April 2007 VA examination report.  Significantly, that report is consistent with the Veteran's lay statements regarding her symptomatology; as it documents symptoms of diarrhea and abdominal pain following gall bladder surgery.  The Board acknowledges that it is not absolutely clear that these symptoms are clearly residual to the Veteran's cholecystectomy; inasmuch as on examination of 2007, the Veteran also described abdominal pain and diarrhea, associated with stomach ulcers.  However, when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The record, as well as the Veteran's lay statements indicate that abdominal scarring is also a residual of the surgery.  The Board notes that the regulations pertaining to the evaluation of scars were amended effective October 23, 2008.  The Board observes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable in this case.  Since the Veteran filed her original claim in March 2007, the Board will use the rating criteria for disabilities of the skin that were in effect prior to October 23, 2008.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 (2008).

The Board has considered the diagnostic codes applicable to scars other than the head, face, or neck.  Compensable ratings are not warranted under Diagnostic Codes 7801 and 7802 because there is no evidence that the disability is analogous to deep scars associated with underlying soft tissue damage; that it causes limited motion; or that it affects an area exceeding 144 square inches, as was specifically found upon examination of 2007.  In addition, compensable ratings are not warranted under Diagnostic Codes 7803 and 7805 since there is no evidence that the disability is analogous to a superficial, unstable scar or that it results in limitation of function or motion in the area of the abdomen.  Finally, the Board has also considered Diagnostic Code 7804 under which a 10 percent disability rating is warranted for superficial scars which are painful on examination.  However, the file does not contain any lay statements or clinical evidence to the effect that there is any pain associated with the abdominal scarring.  Based on these findings, a separate compensable rating is not warranted for residual scarring associated with gall bladder resection surgery.  

After considering the totality of the record, the Board finds that symptoms of abdominal pain, intermittent diarrhea, difficulty controlling bowel movements and non-compensable scarring, are reasonably shown to be residuals of gall-bladder resection surgery.  Both the 2007 examination report and the Veteran's 2010 lay testimony reflect that the symptoms have no significant effect on her usual occupation or daily activities.  In light of 38 C.F.R. §§ 4.3 and 4.7, the overall disability picture is most accurately described as productive of mild impairment, warranting an initial 10 percent disability rating under Diagnostic Code 7318, and to this extent, with application of the benefit-of the-doubt doctrine, the appeal is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The preponderance of the evidence, however, is otherwise against an initial rating in excess of 10 percent, as the Veteran has not demonstrated severe symptomatology associated with the gall bladder surgery.  In this regard, there is no indication that the Veteran's diet or weight is impacted by the condition or that it has been productive of any impairment of general health or nutrition.  Thus while the Board concludes that an initial 10 percent disability rating is warranted for the entirety of the appeal period under 38 C.F.R. § 4.114, Diagnostic Code 7318, the preponderance of the evidence is against a rating in excess of 10 percent for any portion of the appeal period.  See Fenderson, 12 Vet. App. at 119.

Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (Court) recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of her service-connected residuals, status post gall bladder resection surgery, to include scarring, cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Moreover, the Veteran herself has reported that she has not sought treatment for this condition since service and it is clear that hospitalization has not been required.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable, since while the evidence of record reflects that the Veteran is currently unemployed, she has specifically indicated that this was not due to service-connected residuals of gall bladder surgery, and further explained that she was a full-time student.  In essence, the evidence does not indicate that the Veteran has been rendered unemployable due to this service-connected condition, nor have the Veteran or her representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.


ORDER

An initial 10 percent disability rating for service-connected residuals status post gall bladder resection surgery to include scarring, is granted, subject to the statutes and regulations applicable to the payment of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


